Citation Nr: 0126544	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-37 119A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain with degenerative joint disease of the lumbar 
spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for tendinitis of 
the left shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1939 to March 
1946, November 1947 to November 1950, November 1950 to 
November 1956, and November 1956 to November 1961.  He was a 
prisoner of war of the Japanese Government from May 7, 1942 
to October 10, 1945.

The Board of Veterans' Appeals (Board) initially notes that 
while the veteran's claim on appeal originally included 
claims for increased evaluations for residuals of an old-
healed left wrist fracture and hemorrhoids, the Board's 
earlier April 29, 1998 decision denied these claims, and 
there is no indication that this decision was appealed. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1939 to March 1946, November 1947 to November 1950, 
November 1950 to November 1956, and November 1956 to November 
1961.

2.	On November 7, 2001, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
Philippines, that the veteran died on October [redacted], 2001.





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

